Appellant’s Motion is Granted; Appellees’ Motion is Denied as Moot; Appeal
Dismissed and Memorandum Opinion filed December 15, 2016.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00755-CV


    OLGA GUTIERREZ, INDIVIDUALLY AND AS INDEPENDENT
   ADMINISTRATOR WITH WILL ANNEXED FOR THE ESTATE OF
          ENEDINA GUTIERREZ, DECEASED, Appellant

                                        V.

STEWART TITLE COMPANY AND DON LORENZ AND JUDY LORENZ,
                       Appellees

                      On Appeal from the Probate Court
                           Galveston County, Texas
                     Trial Court Cause No. PR-0062112-D


                 MEMORANDUM                     OPINION

      This is an attempted appeal from a judgment signed August 31, 2016. On
November 22, 2016, appellees Don Lorenz and Judy Lorenz filed a motion to
dismiss the appeal for lack of jurisdiction. On December 1, 2016, appellant filed a
motion to dismiss the appeal. See Tex. R. App. P. 42.1. Appellant’s motion is
granted. Appellees’ motion is denied as moot.

      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM



Panel consists of Justices Christopher, Jamison, and Donovan.




                                        2